UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13776 GreenMan Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 71-0724248 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 South Garfield, Carlisle, Iowa (Address of principal executive offices) (Zip Code) (781) 224-2411 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. qLarge Accelerated Filer qAccelerated Filer qNon-accelerated Filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes qNo x As of February 10, 2010, there were 33,077,310 shares of the registrant’s Common Stock outstanding. -1- GreenMan Technologies, Inc. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at December 31, 2009 and September 30, 2009 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2009 and 2008 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity for the three months ended December 31, 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended December 31, 2009 and 2008 (Unaudited) 6 Notes to Condensed Interim Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 -2- GreenMan Technologies, Inc.
